Title: From George Washington to Clement Biddle, 7 September 1785
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon Sepr 7th 1785.

The man who at present lives with me in the capacity of a Housekeeper, or Household Steward, will leave me in a day or two; which (until his place can be supplied) will throw a great additional weight on Mrs Washington. I therefore beg, if you, or Mr Moyston, should have met with a person whom you think would answer my purposes (as described in my former letters) that you would engage him (or her) absolutely, instead of conditionally, and send him on the Stage. In the meanwhile, if one should offer to my liking here, my engagement shall be conditional. No disappontmt therefore can happen to the person engaged by you.
Inclosed is a letter to Mr Frauncis (als black Sam) late of New York, now of some place in the Jerseys. I leave it open for your perusal, to be forwarded, or destroyed, as circumstances may require. If you should have succeeded at Philadelphia, or are in the way of doing so, the latter will take place; if not, the sooner it can be got to his hands, the better. My best respects, in which Mrs Washington joins, are offered to Mrs Biddle. I am—Dr Sir Yr Most Obedt & very Hble Servt

Go: Washington

